Exhibit 1 (d) AMERICAN ELECTRIC POWER COMPANY, INC. Proposed Form of Underwriting Agreement Stock Purchase Contracts* Dated AGREEMENT made between AMERICAN ELECTRIC POWER COMPANY, INC., a corporation organized and existing under the laws of the State of New York (the "Company"), and the several persons, firms and corporations (the "Underwriters") named in Exhibit 1 hereto. WITNESSETH: WHEREAS, the Company proposes to sell to the Underwritersof its % Stock Purchase Contracts. The Stock Purchase Contracts will initially consist of units (the "Underwritten Securities") with a stated amount, per Stock Purchase Contract, of $ (the "Stated Amount"). Each Stock Purchase Contract will initially consist of a forward stock purchase contract (a "Forward Purchase Contract") under which (i) the holder will agree to purchase from the Company on (the "Forward Purchase Contract Settlement Date"), for an amount of cash equal to the Stated Amount, shares of common stock, $ par value, of the Company ("Common Stock"), equal to the Settlement Rate (as defined in the Forward Purchase Contract Agreement referred to below) and (ii) the Company will agree to pay to the holder contract adjustment payments set forth in the Forward Purchase Contract Agreement and WHEREAS, the Company also proposes to grant to the Underwriters anoption to purchase up to an additional of its Stock Purchase Contracts to cover over-allotments (the "Option Securities"; the Option Securities, together with the Underwritten Securities, being hereinafter called the "Securities"). In accordance with the terms of the Forward Purchase Contract Agreement, to be dated as of (the "Forward Purchase Contract Agreement"), between the Company and The Bank of New York, as forward purchase contract agent (the "Forward Purchase Contract Agent The shares of Common Stock issuable pursuant to the Forward Purchase Contracts are hereinafter called the "Shares *Plus an option to purchase from American Electric Power Company, Inc. up to additional Stock Purchase Contracts to cover over-allotments. " and WHEREAS, as used in this Agreement, the term "Operative Documents" means the Forward Purchase Contract Agreement (including the Forward Purchase Contracts), the and the Stock Purchase Contracts; and WHEREAS, the Underwriters have designated the persons signing this Agreement (collectively, the "Representatives") to execute this Agreement on behalf of the respective Underwriters and to act for the respective Underwriters in the manner provided in this Agreement; and WHEREAS, the Company has prepared and filed, in accordance with the provisions of the Securities Act of 1933 (the "Act"), with the Securities and Exchange Commission (the "Commission"), a registration statement (File No. 333-) and a prospectus relating to $ principal amount of its securities, including the Stock Purchase Contracts, and such registration statement has become effective; and WHEREAS, such registration statement, including the financial statements, the documents incorporated or deemed incorporated therein by reference, the exhibits thereto, being herein called the Registration Statement, and the prospectus, including the documents incorporated or deemed incorporated therein by reference, constituting a part of such Registration Statement, as it may be last amended or supplemented prior to the effectiveness of this Agreement, being herein called the Basic Prospectus, and the Basic Prospectus, as supplemented by a preliminary prospectus supplement (the "Preliminary Prospectus Supplement") and a final prospectus supplement (the "Prospectus Supplement") to include information relating to the Securities, including the names of the Underwriters, the price and terms of the offering, the interest rate, maturity date, the contract adjustment payments and certain other information relating to the Securities, which will be filed with the Commission pursuant to Rule 424(b) of the Commission's General Rules and Regulations under the Act (the "Rules"), including all documents then incorporated or deemed to have been incorporated therein by reference, being herein called the "Prospectus." NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, it is agreed between the parties as follows: 1.
